               Case 1:20-cv-11283-ADB Document 70 Filed 07/13/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS



PRESIDENT AND FELLOWS OF
HARVARD COLLEGE and
MASSACHUSETTS INSTITUTE OF
TECHNOLOGY,

                         Plaintiffs,
                                                      Civil Action No. 1:20-cv-11283-ADB
          v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et al.,

                         Defendants.



                           NOTICE OF APPEARANCE OF COUNSEL

          Notice is hereby given that attorney William D. Dalsen, of the law firm Proskauer Rose

LLP, enters his appearance on behalf of amici curiae New York University, University of

Rochester, Icahn School of Medicine at Mount Sinai, Glendale Community College, Cabrillo

College, The Catholic University of America, San Diego Community College, The Cooper

Union for the Advancement of Science & Art, Rider University, Santa Rosa Junior College, the

Art Center College of Design, the Coast Community College District, the Southern California

Institute of Architecture, the South Orange County Community College District, and the

Manhattan School of Music in this matter and consents to electronic service of all papers in this

action.
         Case 1:20-cv-11283-ADB Document 70 Filed 07/13/20 Page 2 of 2




Dated: July 13, 2020                        Respectfully submitted,

                                            /s/ William D. Dalsen
                                            William D. Dalsen (BBO #689334)
                                            PROSKAUER ROSE LLP
                                            One International Place
                                            Boston, MA 02110
                                            Telephone: (617) 526-9600
                                            Fax: (617) 526-9899
                                            wdalsen@proskauer.com

                                            Attorneys for Amici Curiae New York University,
                                            University of Rochester, Icahn School of Medicine at
                                            Mount Sinai, Glendale Community College, Cabrillo
                                            College, The Catholic University of America, San
                                            Diego Community College, The Cooper Union for the
                                            Advancement of Science & Art, Rider University,
                                            Santa Rosa Junior College, the Art Center College of
                                            Design, the Coast Community College District, the
                                            Southern California Institute of Architecture, the
                                            South Orange County Community College District,
                                            and the Manhattan School of Music




                                CERTIFICATE OF SERVICE

        I hereby certify that on July 13, 2020, the foregoing was filed electronically with the
clerk of Court, to be served upon counsel of record by operation of the Court’s electronic filing
system.

                                            /s/ William D. Dalsen
                                            William D. Dalsen




                                                 2
